BLATCHFORD, District Judge.
The question to be decided in this case is, whether the proposed composition is for the best interest of all concerned, and whether, for any reason shown, it cannot proceed without injustice to the creditors. The only reason urged why the court should refuse to accept and confirm the composition, is the suggestion that Reiman has real estate in New Orleans and other real estate in Mississippi, of a value sufficient to warrant the payment of a larger sum in composition than that proposed, such real estate not having been reckoned as among the assets of Iteiinau, in arriving at the composition proposed.
The real estate in Mississippi is too small in value to be worthy of consideration, in respect of any existing right of property of Reiman in it.
As to the real estate in New Orleans, while I incline very strongly to the opinion that Reiman has no interest in it which can be reached by any of his present creditors, or by an assignee in bankruptcy representing them, it is sufficient to say that it appears to be very doubtful whether the property could be reached by or for the creditors; that it is certain it could be so reached only after strenuous and expensive litigation; and that the creditors have, after a full hearing and a thorough investigation, and in view of the alleged existence of the New Orleans property as property of Reiman liable to their claims, affirmed, with striking unanimity, the propriety of accepting the composition. I must, therefore, hold that it is for the best interest of all concerned that the composition be confirmed, and that is not shown that it cannot proceed without injustice to the creditors.